Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-19 are pending.

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to methods of treating PTSD comprising administration of an antagonist of a glycine site of an NMDAR, classified in various subclasses of A61K31, e.g., A61K31/55, 135, 165, 42, etc..
II. Claims 18-19, drawn to a pharmaceutical composition comprising D-cycloserine and mirtazapine, classified in A61K31/42.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of Group I can be practiced with another materially different product than that recited in the claims of Group II, e.g., by administering gavestinel as the antagonist of a glycine site of an NMDAR.  The methods of Group I do not recite or require administering a pharmaceutical composition comprising D-cycloserine and mirtazapine as recited in the claims of Group II.  Furthermore, the pharmaceutical composition comprising D-cycloserine and mirtazapine recited in the claims of Group II can be used in a materially different process than that recited in the claims of Group I, e.g., for the treatment of depression or psychosis. See WO 2014/011590.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A) The inventions have acquired a separate status in the art as evidenced by their different classifications;
B) The searches required for the independent or distinct inventions are non-overlapping, requiring completely different search criteria;
C) Prior art applicable to the claims of one of the inventions would not likely also be applicable to the other invention;
D) The inventions require different examination considerations under 35 U.S.C 112, 1st Paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES ELECTION I (If Group I is elected)
This application contains claims directed to the following patentably distinct species of antagonists of a glycine site of an NMDAR: D-cyclosperine, gavestinel, rapastinel, apimostinel, AV-101, and Cer-101. The species are independent or distinct because the species have completely different, non-overlapping structures and known therapeutic uses. 
For example, D-cyclosporine has the following structure and is a known antibiotic used to treat tuberculosis.

    PNG
    media_image1.png
    107
    144
    media_image1.png
    Greyscale

D-Cyclosporine
In distinct contrast, gavistinel has the following structure and used for the treatment of acute intracerebral hemorrhage.

    PNG
    media_image2.png
    174
    235
    media_image2.png
    Greyscale

Gavestinel
Rapastinel has the following structure and is an antidepressant. 

    PNG
    media_image3.png
    157
    250
    media_image3.png
    Greyscale

Rapastinel
AV-101 has the following structure and is also, like rapastinel, an antidepressant.

    PNG
    media_image4.png
    109
    215
    media_image4.png
    Greyscale

AV-101
In addition, these species are not obvious variants of each other based on the current record.
Applicants are required to elect a single, disclosed species of antagonist of a glycine site of an NMDAR, e.g., D-cyclosporine, for search and examination.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-5 and 7-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) The patentably distinct species require completely different, non-overlapping searches, i.e., there is no generic structure disclosed in the Specification or recited in the Claims that would encompass all of the disclosed and claimed species;
B) Prior art applicable to one species would not likely also be applicable to other species;
C) The patentably distinct species require different examination considerations (Scope and Content of the prior art, predictability of the art, etc.) under 35 U.S.C. 112, 1st Paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION II (If Group I is elected)
This application contains claims directed to the following patentably distinct species: the plethora species encompassed by the claimed “anti-depression or anti-psychosis agent” as recited in Claim 2. The species are independent or distinct because the species have completely different, non-overlapping structures, functions, mechanisms of action, etc., e.g., tetracyclic antidepressants, selective serotonin reuptake inhibitors, serotonin/norephinephrine reuptake inhibitors, Noradrenaline and specific serotonin agents, an atypical antidepressants, 5-HT2A antagonists, etc. In addition, these species are not obvious variants of each other based on the current record.
Applicants are required to elect a single, disclosed species of anti-depression or anti-psychotic agent, e.g., mirtazapine, for search and examination.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 2-10 and 12-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) The patentably distinct species require completely different, non-overlapping searches, i.e., there is no generic structure disclosed in the Specification or recited in the Claims that would encompass all of the disclosed and claimed species;
B) Prior art applicable to one species would not likely also be applicable to other species;
C) The patentably distinct species require different examination considerations (Scope and Content of the prior art, predictability of the art, etc.) under 35 U.S.C. 112, 1st Paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629